Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-27-2009

USA v. Kareem Millhouse
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1326




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Kareem Millhouse" (2009). 2009 Decisions. Paper 1664.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1664


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                     NOT PRECEDENTIAL
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                    Nos. 08-1326/1398
                                     _____________

                            UNITED STATES OF AMERICA

                                              v.

                                KAREEM MILLHOUSE,

                                           Appellant.
                                    _______________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                                  (D.C. No. 06-cr-397)
                      District Judge: Honorable Cynthia M. Rufe
                                   _______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                   March 26, 2009

              Before: RENDELL, AMBRO and JORDAN, Circuit Judges.

                                  (Filed: March 27, 2009)
                                     _______________

                               OPINION OF THE COURT
                                   _______________

JORDAN, Circuit Judge.

       Kareem Millhouse appeals his conviction by the United States District Court for

the Eastern District of Pennsylvania of aggravated sexual abuse, in violation of 18 U.S.C.

§ 2241(a); sexual abuse, in violation of 18 U.S.C. § 2242(1); assault, in violation of 18
U.S.C. § 113(a)(3); escape, in violation of 18 U.S.C. § 751(a); and possession of a

dangerous weapon in a federal facility, in violation of 18 U.S.C. § 930(b). On appeal,

Millhouse contends that the evidence presented at trial was insufficient to support his

conviction. Because there was sufficient evidence to support the District Court’s verdict,

we will affirm its judgment of conviction.

I.     Background

       In May 2006, Millhouse was charged with armed bank robbery and arrested. The

District Court appointed a female attorney from the Criminal Justice Act Panel of the

Eastern District of Pennsylvania to defend him. Millhouse and his attorney discussed

cooperating with the government and scheduled meetings with federal authorities. Before

one of these meetings, Millhouse was taken to a room at the William J. Green Federal

Building in Philadelphia and left alone with his attorney. He then removed a razor blade

that he had hidden in his mouth, placed it at his attorney’s throat, and told her that he

wanted to have sex with her.

       Millhouse’s attorney screamed, and Millhouse flung her across the room and into

the wall. As law enforcement officials rushed into the room, Millhouse began throwing

himself against one of the windows. When he was unable to break the window with his

shoulder, he picked up a chair and slammed it against the window repeatedly until he was

subdued. While law enforcement agents were taking Millhouse into custody, he said that

he wanted to die.



                                              2
       In August 2006, a grand jury returned an indictment against Millhouse, charging

him with aggravated sexual assault, sexual abuse, assault, escape, and possession of a

dangerous weapon in a federal facility. Millhouse waived the right to a jury trial, and,

after a two-day bench trial, the Court found Millhouse guilty of all five counts. Millhouse

did not argue to the District Court, either during or after the trial, that there was

insufficient evidence to convict him.

       Millhouse has filed a timely appeal and now challenges the sufficiency of the

evidence against him. He argues that the evidence was insufficient to prove that he had

the intent necessary to commit the crimes he was convicted of because his actual intent

was to commit suicide by inducing law enforcement officers to shoot him.

II.    Discussion 1

       Because Millhouse did not preserve the issue of sufficiency of the evidence by

making a timely motion for judgment of acquittal at the close of the evidence, we review

for plain error.2 United States v. Mornan, 413 F.3d 372, 381 (3d Cir. 2005) (citations

omitted). In reviewing for plain error, we examine the evidence in the light most

favorable for the government and must sustain the District Court’s verdict if a reasonable

       1
       The District Court had jurisdiction over this criminal case under 18 U.S.C. §
3231. We have jurisdiction to review the District Court’s judgment of conviction under
28 U.S.C. § 1291.
       2
       The government argues that Millhouse has entirely waived his sufficiency-of-the-
evidence argument. (Answering Br. at 13-18.) Because Millhouse’s argument is plainly
without merit, we choose to dispose of it on the merits, rather than considering the
question of waiver.

                                               3
fact finder, believing the government’s evidence, could find beyond a reasonable doubt

that the government proved all the elements of all the offenses. See id. (citations

omitted).

       Millhouse claims that the government did not present sufficient evidence to prove

that he had the intent necessary to commit the crimes of which he was convicted. The

government produced evidence that Millhouse snuck a razor blade into a federal building,

used it to threaten to kill his attorney if she would not have sex with him, and then tried to

escape by breaking a window. Taken in the light most favorable to the government, this

evidence is more than sufficient for a reasonable fact finder to conclude that Millhouse

had the requisite intent to commit the crimes of conviction.

III.   Conclusion

       Because the District Court did not commit plain error, we will affirm its judgment.




                                              4